

	

		II

		Calendar No. 81

		109th CONGRESS

		1st Session

		S. 847

		IN THE SENATE OF THE UNITED STATES

		

			April 19, 2005

			Ms. Stabenow (for

			 herself and Mr. Schumer) introduced the

			 following bill; which was read the first time

		

		

			April 20, 2005

			 Read the second time and placed on the

			 calendar

		

		A BILL

		To lower the burden of gasoline prices on the economy of

		  the United States and circumvent the efforts of OPEC to reap windfall oil

		  profits.

	

	

		1.Gasoline and crude oil

			 prices

			(a)FindingsCongress

			 finds that—

				(1)the prices of

			 gasoline and crude oil have a direct and substantial impact on the financial

			 well-being of families of the United States, the potential for national

			 economic recovery, and the economic security of the United States;

				(2)on April 12,

			 2005, crude oil prices closed at the exceedingly high level of $51.86 per

			 barrel and the price of crude oil has remained above $50 per barrel since

			 February 22, 2005;

				(3)on April 11,

			 2005, the Energy Information Administration announced that the national price

			 of gasoline, at $2.28 per gallon—

					(A)had set a new

			 record high for a 4th consecutive week;

					(B)was $0.49 higher

			 than last year; and

					(C)could reach even

			 higher levels in the near future;

					(4)despite the

			 severely high, sustained price of crude oil—

					(A)the Organization

			 of Petroleum Exporting Countries (referred to in this section as

			 OPEC) has refused to adequately increase production to calm

			 global oil markets and officially abandoned its $22–$28 price target;

			 and

					(B)officials of OPEC

			 member nations have publicly indicated support for maintaining oil prices of

			 $40–$50 per barrel;

					(5)the Strategic

			 Petroleum Reserve (referred to in this section as SPR) was

			 created to enhance the physical and economic security of the United

			 States;

				(6)the law allows

			 the SPR to be used to provide relief when oil and gasoline supply shortages

			 cause economic hardship;

				(7)the proper

			 management of the resources of the SPR could provide gasoline price relief to

			 families of the United States and provide the United States with a tool to

			 counterbalance OPEC supply management policies;

				(8)the

			 Administration's current policy of filling the SPR despite the fact that the

			 SPR is more than 98 percent full has exacerbated the rising price of crude oil

			 and record high retail price of gasoline;

				(9)in order to

			 combat high gasoline prices during the summer and fall of 2000, President

			 Clinton released 30,000,000 barrels of oil from the SPR, stabilizing the retail

			 price of gasoline;

				(10)increasing

			 vertical integration has allowed—

					(A)the 5 largest oil

			 companies in the United States to control almost as much crude oil production

			 as the Middle Eastern members of OPEC, over ½ of domestic refiner capacity, and

			 over 60 percent of the retail gasoline market; and

					(B)the top 10 oil

			 companies in the world to make more than $100,000,000,000 in profit and in some

			 instances to post record-breaking fourth quarter earnings that were in some

			 cases more than 200 percent higher than the previous year;

					(11)the

			 Administration has failed to manage the SPR in a manner that would provide

			 gasoline price relief to working families; and

				(12)the

			 Administration has failed to adequately demand that OPEC immediately increase

			 oil production in order to lower crude oil prices and safeguard the world

			 economy.

				(b)Sense of

			 CongressIt is the sense of Congress that the President

			 should—

				(1)directly confront

			 OPEC and challenge OPEC to immediately increase oil production; and

				(2)direct the

			 Federal Trade Commission and Attorney General to exercise vigorous oversight

			 over the oil markets to protect the people of the United States from price

			 gouging and unfair practices at the gasoline pump.

				(c)Strategic

			 Petroleum Reserve

				(1)In

			 generalFor the period beginning on the date of enactment of this

			 Act and ending on the date that is 30 days after the date of enactment of this

			 Act—

					(A)deliveries of oil

			 to the SPR shall be suspended; and

					(B)1,000,000 barrels

			 of oil per day shall be released from the SPR.

					(2)ExtensionIf

			 necessary to lower the burden of gasoline prices on the economy of the United

			 States and to circumvent the efforts of OPEC to reap windfall crude oil

			 profits, 1,000,000 barrels of oil per day shall be released from the Strategic

			 Petroleum Reserve for an additional 30 days.

				

	

		April 20, 2005

		Read the second time and placed on the

		  calendar

	

